—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Scarpino, J.), rendered August 14, 1992, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of the representation, establish that defense counsel provided meaningful representation (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or constitute harmless error. Bracken, J. P., Joy, Altman and Goldstein, JJ., concur.